Citation Nr: 0404997	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  03-14 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury with involvement of the legs, the feet, and the right 
hip.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
hip injury.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for residuals of 
a back injury with involvement of the legs, the feet, and the 
right hip; and found that new and material evidence had not 
been presented to reopen the claim for service connection for 
residuals of a left hip injury.  

After his videoconference hearing before the undersigned in 
November 2003, the veteran submitted additional evidence 
directly to the Board with a waiver of RO review.  

The issue of entitlement to service connection for residuals 
of a back injury with involvement of the legs, the feet, and 
the right hip; and de novo adjudication of the claim for 
service connection for residuals of a left hip injury will be 
addressed in the Remand following the Order section of this 
decision.  

The veteran's claims file has been misplaced and a temporary 
file has been established.  


FINDINGS OF FACT

1.  By an unappealed decision entered in January 1981, the RO 
denied the veteran's original claim for service connection 
for residuals of a left hip injury.  

2.  Additional evidence received since the January 1981 RO 
decision, considered in conjunction with the record as a 
whole, is new and so significant that it must be considered 
to fairly decide the merits of the claim for service 
connection for residuals of a left hip injury.  


CONCLUSIONS OF LAW

1.  The January 1981 rating decision that denied service 
connection for residuals of a left hip injury is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1103 (2003).  

2.  The additional evidence received subsequent to the 
January 1981 rating decision is new and material, and the 
claim for service connection for residuals of a left hip 
injury, is reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, before the veteran filed his claim to 
reopen in February 2002.  This law eliminated the former 
statutory requirement that claims be well grounded.  Cf. 
38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  

The Board's decision contained herein to reopen the veteran's 
claim constitutes a partial grant of benefits sought by the 
veteran on appeal.  Hence, the Board finds that a full and 
detailed analysis of VA's compliance with these new 
requirements is not needed with regard to the limited issue 
of whether new and material evidence has been submitted to 
reopen his claim for service connection for residuals of a 
left hip injury, as the veteran could derive no potential 
benefit from any additional development or notice.  A remand 
is inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  As noted above, in light of the 
favorable determination contained herein, further addressing 
the concerns expressed in Pelegrini, relative to the claim to 
reopen, would serve no useful purpose.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

A determination on a claim by the agency of original 
jurisdiction, of which the claimant is properly notified, is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302, and the claim may not thereafter be 
reopened or allowed, except on a showing of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).  

As noted above, the veteran's claims file has been misplaced 
and a temporary file has been established.  Service 
connection for residuals of a left hip injury was denied by 
the RO in a January 1981 rating decision.  A copy of that 
rating decision is not in the temporary file, nor is the 
evidence that was of record at the time the determination was 
made.  However, the May 2002 rating decision indicates that 
the veteran's service medical records were not available at 
the time of the January 1981 decision, nor other evidence of 
a hip injury in service.  

The veteran was informed of the RO's January 1981 
determination, but he did not appeal.  As such, the January 
1981 rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.  

The veteran requested that his claim be reopened in February 
2002.  The May 2002 rating decision indicated that the 
Department of the Army reported in September 1988 and June 
1992 that no records pertaining to the veteran were 
available.  The other additional evidence of record included 
a copy of a postcard depicting the U.S. Army Hospital Ship, 
Frances Y. Slanger.  The veteran reported that he had been 
treated on this ship for injuries he sustained in a motor 
vehicle accident.  The veteran also submitted a letter from 
his brother who reported that he had visited the veteran when 
he was in the hospital.  The veteran's DD Form 214 indicates 
that he served as a cook during World War II.  The veteran 
submitted morning reports that show he was hospitalized in 
1945.  No specific injuries were documented.  Current VA 
treatment records show that the veteran has osteoarthritis in 
his back and hips.  The veteran presented testimony before 
the undersigned Veterans Law Judge at a videoconference 
hearing in November 2003.  He testified that he was involved 
in a motor vehicle accident in service and he injured his 
hips, back, and legs.  He related that he had been 
hospitalized at three different facilities, including a 
hospital ship.  

The Board finds that the additional evidence, when considered 
in conjunction with the record as a whole, is new, relates to 
an unestablished fact, and raises a reasonable possibility of 
substantiating the claim, particularly in light of the fact 
that the veteran's complete service medical records are 
unavailable.  In particular, the veteran provided sworn 
testimony related to the alleged accident, and morning 
reports confirm that the veteran was indeed hospitalized at 
the time he reported.  Furthermore, the veteran has submitted 
medical evidence that he has been currently diagnosed with 
arthritis of the left hip.  Accordingly, the Board finds that 
new and material evidence has been submitted and the claim 
for service connection for residuals of a left hip injury is 
reopened.  See 38 C.F.R. § 3.156(a).  To this extent, the 
appeal is granted.  


ORDER

New and material evidence has been submitted, the claim for 
service connection for residuals of a left hip injury is 
reopened, and the appeal is granted to this extent.  


REMAND

Following a review of the veteran's claims file, the Board 
finds that de novo adjudication of the issue of entitlement 
to service connection for residuals of a left hip injury, and 
service connection for residuals of a back injury with 
involvement of the legs, feet, and right hip, are not yet 
ready for appellate disposition.  As noted above, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The VCAA eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced VA's duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  Since the veteran's claim 
to reopen was filed after November 9, 2000, the VCAA is 
applicable.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
Section 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See VCAA, 
Section 3(a) (codified at 38 U.S.C.A. § 5103A).  This 
assistance includes scheduling a VA examination and obtaining 
a medical opinion when such an opinion is necessary to make a 
decision on the claim.  Under the circumstances presented in 
this case, the Board finds that a VA examination is 
necessary.  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.  

1.  The RO should attempt to locate the 
veteran's original claims file and 
undertake all necessary steps to rebuild 
the file if it cannot be located.  

2.  The RO should make an additional 
attempt to obtain any available service 
medical records or morning reports 
pertaining to the veteran from alternate 
sources.  Any records received should be 
associated with the claims folder.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
ascertain the etiology of any currently 
diagnosed disabilities of the low back, 
hips, legs, and feet.  The claims folder 
should be made available to the examiner.  
After a thorough examination and a review 
of the claims file, to include the 
available morning reports, the examiner 
should indicate for the record whether it 
is at least as likely as not any 
currently diagnosed low back, hip, leg, 
and feet disabilities began during the 
veteran's active military service or are 
otherwise related to his military 
service, including any injuries that may 
have been sustained in the reported motor 
vehicle accident in service.  The 
examiner should provide a thorough 
explanation for the opinions provided.  

4.  Upon completion of the above, the RO 
should readjudicate the veteran's claims.  
If any of the determinations remain 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



